DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 is new.  Claim 5 was previously cancelled.
Claims 1-4 and 6-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating a validated medical study when there is a mismatch, wherein generating the validated medical study comprises correcting, by the processor, the first parameter in the medical study based on the second parameter, wherein correcting the first parameter in the medical study comprises: normalizing, by the processor, a phantom size in the imaging protocol based on an age of the patient; and correcting, by the processor, the first parameter in the medical study based on the normalized phantom size in the imaging protocol.”  It is unclear what is being corrected by the last limitation in the claim that recites “correcting, by the processor, the first parameter in the medical study based on the normalized phantom size in the imaging protocol.”  The preceding limitations require correcting the first parameter in the medical study, which is done by normalizing a phantom size in the imaging protocol based on an age of the patient.  If the correction of the first parameter is normalizing a phantom size, it is unclear what is meant by “correcting, by the processor, the first parameter in the medical study based on the normalized phantom size in the imaging protocol” as the first parameter has already been corrected by normalizing the phantom .  As it unclear what is meant by this second correcting limitation, the claim is rendered indefinite.  Examiner suggests defining the parameters (both first and second) and how the relate to the phantom size in the independent claim to clarify the metes and bounds of the claims.  
Claims 2-4, 6-10 and 20 are rejected as they depend from claim 1.
Claims 11-14 are rejected for the same reasons as claim 1 and its dependents. 
Claim 15 is rejected for similar reasons as claim 1. 
Claims 16-19 are rejected for the same reasons as claim 1 and its dependents. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Pub. No. 2012/0213326 A1) in view of Couch (U.S. Pub. No. 2012/0148131 A1). 
Regarding claim 1, Walker discloses a method of validating a parameter in a medical study, the method comprising: 
receiving, by an interface, the medical study from a source (Paragraph [0006] and [0051-0055] discuss receiving scan parameters of a scan protocol, construed as receiving the medical study for a medical imaging system using a distributed computing system.  Paragraphs [0096-0097] discuss different sources, including industry guidelines and standards.  Paragraph [0021] discusses the actual imaging system, such as CT scanner.); 
determining, by a processor (Paragraph [0005] discusses using a processor to evaluate scan parameters.), a first parameter of the medical study to be validated (Paragraphs [0007] and [0025] discuss determining which parameters to verify.);
receiving an imaging protocol from a configuration file in an imaging unit by the interface, wherein the imaging protocol comprises a second parameter corresponding to the first parameter in the medical study (Paragraphs [0009] and [0025] discusses obtaining scan protocol from a protocol bank (Paragraph [0028].); 

generating a validated medical study when there is a mismatch, wherein generating the validated medical study comprises correcting, by the processor, the first parameter in the medical study based on the second parameter (Paragraphs [0055-0057] discuss using the obtained information to evaluate parameters of the scan to determine if the parameters satisfy the policy, and if not, changing the parameters to satisfy the policy, construed as generating a validated medical study.); 
but Walker does not explicitly disclose wherein correcting the first parameter in the medical study comprises: 
normalizing by the processor, the phantom size in the imaging protocol based on the age of the patient; and 
correcting, by the processor, the first parameter in the medical study based on the normalized phantom size in the imaging protocol.  

Couch teaches correcting the first parameter in the medical study comprises: normalizing by the processor, the phantom size in the imaging protocol based on the age of the patient; and correcting, by the processor, the first parameter in the medical study based on the normalized phantom size in the imaging protocol (Paragraphs [0047] and [0068] discuss selecting phantoms based on age and adjusting parameters accordingly (such as radiation dosage (paragraph [0073]), construed as normalizing the phantom size in the imaging protocol based on the patient’s age and correcting parameter based on normalized phantom size.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Walker to include normalizing the phantom size and correct the first Couch, in order to account for age of the patient (Couch, Paragraph [0073]).”

Regarding claim 2, Walker discloses wherein the medical study is a digital imaging and communications in medicine (DICOM) study (Paragraph [0103] discusses using DICOM policies.).  

Regarding claim 3, Walker discloses wherein determining if there is a mismatch of the first parameter and the second parameter comprises comparing, by the processor, the first parameter in the medical study with the corresponding second parameter in the imaging protocol (Paragraphs [0055-0057] discuss using the obtained information to evaluate parameters of the scan to determine if the parameters satisfy the policy, construed as determining if there is a mismatch of the parameters by comparing the first parameter with the corresponding second parameter in the imaging protocol.).  

Regarding claim 4, Walker discloses wherein correcting the first parameter in the medical study comprises determining, by the processor, the age of a patient being examined, the phantom size, or the age of the patient being examined and the phantom size (Examiner notes the claim requires of the limitations.  Paragraph [0096] discuss policies including suitable data including the patient’s age). 

Regarding claim 6, Walker discloses wherein correcting the first parameter in the medical study comprises: 
comparing, by the processor, the second parameter in the imaging protocol with the first parameter in the medical study (Paragraphs [0055-0057] discuss using the obtained information to evaluate parameters of the scan to determine if the parameters satisfy the policy, and if not, 
when there is a mismatch: 
determining, by the processor, a dose index value in the imaging protocol (Paragraphs [0095-0096] discuss using the CTDI protocol, construed as a dose index value.); 
determining, by the processor, a scan length value in the imaging protocol Paragraphs [0095-0096] discuss using the scan length in the imaging protocol.);
determining, by the processor, the second parameter, the determining of the second parameter comprising calculating a product of the dose index value and the scan length value (Paragraphs [0095-0996] and corresponding example policy discuss the parameters including CTDIvol, construed as the product of the dose index value and scan length value.); and 
correcting, by the processor, the first parameter in the medical study based on the determined second parameter (Paragraphs [0057] and [0095-0096] discuss changing the parameters after the comparison to ensure compliance with scan policy.).  

Regarding claim 7, Walker discloses wherein the first parameter is a dose length product value in the medical study, and the second parameter is a dose length product value in the imaging protocol (Paragraphs [0095-0096] discuss radiation dose based policy, which includes dose length product.).  

Regarding claim 8, Walker discloses wherein the parameter of the medical study comprises dose values accumulated after an irradiation event of medical imaging (Paragraph [0034] discusses parameters including radiation dose information such an accumulated dose.).  

Regarding claim 9, Walker discloses wherein the parameter of the medical study comprises a DICOM tag (Paragraph [0103] discusses using DICOM policies, which uses metadata, construed as including a DICOM tag.).  

Regarding claim 10, Walker discloses wherein the parameter of the imaging protocol comprises dose values defined for an irradiation event of medical imaging (Paragraph [0039] discusses determining dose values based on the scan parameters.).  
2025Attorney Docket No. 317EP.001US01
Claim 11 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 12 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Claim 19 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered.
Claim Rejections – 35 U.S.C. § 103
Applicant argues on pages 10-13 of the Remarks that Walker and Reiner do not teach the claimed invention with respect to claim 1.  Specifically, Applicant argues that Reiner does not teach “normalizing, by the processor, a phantom size in the imaging protocol based on an age of the patient,” and “correcting, by the processor, the first parameter in the medical study based on the normalized phantom size in the imaging protocol (Remarks, pages 10-11).”
Applicant’s arguments are persuasive, and Examiner has updated to rejected accordingly.  
Examiner notes the addition of claim 20.  While Couch discloses normalizing the phantom size, it does not teach this as a default measure as recited by claim 20.  Examiner suggests incorporating elements of claim 20 into the independent claims as well specifics about the parameters. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686